Citation Nr: 0908166	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability with headaches, previously claimed as headaches.

7.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 until March 
1978.  The Veteran had subsequent service with the Individual 
Ready Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  

As an initial matter, the record reflects that the Veteran 
requested a Travel Board hearing at the St. Petersburg, 
Florida RO in a January 2009 statement.  The veteran has not 
been afforded the opportunity to appear for the requested 
hearing.  Since the failure to afford the veteran a hearing 
would constitute a denial of due process that could result in 
any BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Concerning the claim of entitlement to service connection for 
a bilateral shoulder disability, the record reflects that 
after the Veteran received notice of an September 2006 rating 
decision, the Veteran expressed disagreement with the 
decision in his April 2007 Form VA-9.  However, he claims 
file does not contain any Statement of the Case (SOC) for the 
issue of service connection for a bilateral shoulder 
disability. The Board must therefore remand that issue for 
the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall re-examine the 
veteran's claim pertaining to service 
connection for a bilateral shoulder 
disability.  If no additional development 
is required, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought, or by the veteran's 
withdrawal of the NOD. If, and only if, 
the veteran files a timely substantive 
appeal, should the issue be returned to 
the Board.

2.  After affording the veteran sufficient 
time to perfect an appeal of the issue 
concerning service connection for a 
bilateral shoulder disability, the veteran 
shall be scheduled for a Travel Board 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.  
Notification of the hearing must be mailed 
to the veteran at his current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




